DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. US PGPub. 2015/0207100.
 	Regarding claim 1, Saito teaches a display panel (1B, fig. 5 and 8) [0101], comprising a display area (110A, fig. 8) [0056], a non-display area (110B+23, fig. 8) [0056] surrounding (see fig. 3) the display area (110A), and  	an array substrate (11, fig. 8) [0064] disposed in the display
Area (110A) and the non-display area (110B+23);  	wherein the array substrate (11) comprises: 	a notch (27, fig. 8) [0101] disposed in the non-display area (110B+23) of the array substrate (11) and surrounding (27 overlapping with 23 that surrounds 110A, fig. 3 and 8) the display area (110A) to form a circle (closed loop, fig. 3) [0101]; and  	a packaging layer (17, fig. 8) [0101] filled in the notch (27), and a material of the packaging layer (17) is silicon nitride [0080] (Saito et al., fig. 3, 5 and 8)
 	Regarding claim 6, Saito teaches the display panel according to claim 1, further comprising:  	a color filter [0083] substrate (19, fig. 8) [0064] disposed opposite to the array substrate (11);
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. US PGPub. 2015/0207100 in view of Yungu et al. CN 109728042A (English translation provided with relevant paragraph numbers). 	Regarding claim 7, Saito teaches a manufacturing method of a display panel (1B, fig. 5 and 8) [0101] comprising a display area (110A, fig. 8) [0056] and a non-display area (110B+23, fig. 8) [0056] surrounding (see fig. 3) the display area (110A), comprising: 	providing an array substrate (11, fig. 8) [0064], the array substrate (11) comprising a display area (110A) and a non-display area (110B+23); 	making a notch (27, fig. 8) [0101] in the non-display area (110B+23) of the array substrate (11), wherein the notch (27)  surrounds (27 overlapping with 23 that surrounds 110A, fig. 3 and 8) the display area (110A) to form a circle (closed loop, fig. 3) [0101] (Saito et al., fig. 3, 5 and 8). 	But Saito fails to teach coating a photoresist on an opening side of the notch (27) of the array substrate (11) to form a photoresist layer; coating a layer of silicon nitride on the photoresist layer, wherein the silicon nitride fills the notch;
developing to remove the photoresist layer and silicon nitride on the photoresist layer; wherein the remaining silicon nitride in the notch forms a packaging layer. 	However, Yungu teaches a manufacturing method of a display panel (fig. 6) making a notch (3, fig. 6) [0038, coating a photoresist [0078] on an opening side of the notch (3) of the array substrate (11, fig. 6) [0038] to form a photoresist layer; coating a layer of silicon nitride (4, fig. 6) [0048] on the photoresist layer, wherein the silicon nitride fills the notch (3) [0081]; developing [0078] to remove the photoresist layer and silicon nitride (4) on the photoresist layer; wherein the remaining silicon nitride (4) in the notch (3) forms a packaging layer (4) [0081] (Yungu et al., fig. 6).
 	Regarding claim 10, Saito in view of Yungu teaches the manufacturing method of a display panel according to claim 7, further comprising: 	providing a color filter [0083] substrate (19, fig. 8) [0064]; 	forming a sealing structure (23, fig. 8) [0064] corresponding (overlapping) to the notch (27), wherein the sealing structure (23) is sealingly connected to the color filter substrate (19) and the array substrate (11) (Saito et al., fig. 8).

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. US PGPub. 2015/0207100 in view of Yungu et al. CN 109728042A as applied to claim 7 above, and further in view of Yang et al. US Pat 6103541.
	Regarding claim 9, Saito in view of Yungu does not teach the manufacturing method of a display panel according to claim 7, wherein the temperature is less than 200°C during the silicon nitride (SiN 4 of Yungu and/or SiN 17 of Saito) coating process.
However, Yang teaches a manufacturing method of a display panel (fig. 3) (col. 2 / lines 56-57) comprising a silicon nitride (col. 2 / lines 24-26) coating process, wherein the temperature is less than 200°C (low temperature (col.2 / lines 24-26) lower than the .


Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel comprising “a first metal layer disposed on the second insulating layer,… a first encapsulation layer disposed on the second insulating layer and covering the source and drain electrode and the first metal layer; a second encapsulation layer disposed on the first encapsulation layer” in combination with the limitation wherein “the notch penetrating through the second encapsulation layer and the first insulating layer” as recited in claim 2; and  	a manufacturing method of a display panel comprising “forming a second metal layer in the non-display area of the substrate, wherein the second metal layer has a same height as the gate layer,” “forming a first metal layer on the first insulating layer, wherein the first metal layer corresponds to the gate layer,” in combination with “forming a first encapsulation layer on the second insulating layer, wherein the first encapsulation layer covers the source and drain electrode and the first metal layer” as recited in claim 8 and further in combination with the rest of the limitations of claim 7.
 	Claims 3-5 are is also objected as allowable for further limiting and depending upon objected claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892